Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 15, 2018

                                       No. 04-18-00436-CR

                                Rodrigo GARZA-DE-LA-CRUZ,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 406th Judicial District Court, Webb County, Texas
                              Trial Court No. 2017CRE000344-D4
                          Honorable Oscar J. Hale, Jr., Judge Presiding


                                          ORDER

        On August 9, 2018, the court reporter responsible for preparing the reporter’s record in
this appeal filed a notification of late record, stating that the appellant has failed to pay or make
arrangements to pay the fee for preparing the reporter’s record.

           We, therefore, ORDER appellant to provide written proof to this court on or before
August 27, 2018 that either (1) the reporter’s fee has been paid or arrangements have been made
to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee.
If appellant fails to respond within the time provided, appellant’s brief will be due on or before
September 26, 2018, and the court will only consider those issues or points raised in appellant’s
brief that do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).



                                                      _________________________________
                                                      Irene Rios, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2018.
___________________________________
Keith E. Hottle
Clerk of Court